     UNITED STATES DISTRICT COURT
     NORTHERN DISTRICT OF NEW YORK


     RONALD E. WILLIAMS,

                                        Plaintiff,                                   No. 1:18-CV-1430
                                                                                     (MAD/CFH)
                       v.


     SERVICE TIRE TRUCK CTR.,

                                         Defendant.


     APPEARANCES:

     Ronald E. Williams
     15 Campus View Drive
     Loudonville, New York 12211
     Plaintiff pro se

     CHRISTIAN F. HUMMEL
     U.S. MAGISTRATE JUDGE

                                REPORT-RECOMMENDATION AND ORDER

                                        I. In Forma Pauperis Application

              The Clerk has sent to the Court a complaint, together with an application to

     proceed in forma pauperis (“IFP”), filed by plaintiff pro se Ronald E. Williams. Dkt. Nos.

     1 (“Compl.”), 6. After reviewing plaintiff’s IFP Application, the Court finds that he may

     properly proceed IFP.1 See Dkt. No. 6.




        1
            Plaintiff is advised that, despite his IFP status, he will still be required to pay any fees he incurs
in this action, including copying fees and witness fees.
                                           II. Initial Review2

                                         A. Standard of Review

            Section 1915 of Title 28 of the United States Code directs that, when a plaintiff

    seeks to proceed IFP, “the court shall dismiss the case at any time if the court

    determines that . . . the action or appeal (i) is frivolous or malicious; (ii) fails to state a

    claim on which relief may be granted; or (iii) seeks monetary relief against a defendant

    who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). Thus, it is a court’s

    responsibility to determine that a plaintiff may properly maintain his or her complaint

    before permitting him or her to proceed with the action.

            Where, as here, the plaintiff proceeds pro se, “the court must construe his [or

    her] submissions liberally and interpret them to raise the strongest arguments that they

    suggest.” Kirkland v. Cablevision Sys., 760 F.3d 223, 224 (2d Cir. 2014) (per curiam)

    (internal quotation marks omitted); see also Hernandez v. Coughlin, 18 F.3d 133, 136

    (2d Cir. 1994). However, this does not mean the Court is required to accept

    unsupported allegations devoid of sufficient facts or claims. Pleading guidelines are

    provided in the Federal Rules of Civil Procedure (“Fed R. Civ. P”). Specifically, Rule 8

    provides that a pleading which sets forth a clam for relief shall contain, inter alia, “a

    short and plain statement of the claim showing that the pleader is entitled to relief.” See

    FED. R. CIV. P. 8(a)(2). “The purpose . . . is to give fair notice of the claim being

    asserted so as to permit the adverse party the opportunity to file a responsive answer,



       2
          Any unpublished decisions cited within this Report-Recommendation and Order have been
provided to plaintiff pro se.

                                                      2
prepare an adequate defense and determine whether the doctrine of res judicata is

applicable.” Flores v. Graphtex, 189 F.R.D. 54, 54 (N.D.N.Y. 1999) (internal quotation

marks and citations omitted). Rule 8 also requires the pleading to include:

              (1) a short and plain statement of the grounds for the court’s
              jurisdiction . . .;

              (2) a short and plain statement of the claim showing that the
              pleader is entitled to relief; and

              (3) a demand for the relief sought . . . .

FED. R. CIV. P. 8(a). Although “[n]o technical form is required,” the Federal Rules make

clear that each allegation contained in the pleading “must be simple, concise, and

direct.” Id. at 8(d). Ultimately, the plaintiff must plead “enough facts to state a claim to

relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007).

       A complaint that fails to comply with the pleading requirements “presents far too

a heavy burden in terms of a defendant[’s] duty to shape a comprehensive defense and

provides no meaningful basis for the Court to assess the sufficiency of their claims.”

Gonzales v. Wing, 167 F.R.D. 352, 355 (N.D.N.Y. 1996). As the Second Circuit has

held, “[w]hen a complaint does not comply with the requirement that it be short and

plain, the court has the power, on its own initiative . . . to dismiss the complaint.”

Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988) (citations omitted). However,

“[d]ismissal . . . is usually reserved for those cases in which the complaint is so

confused, ambiguous, vague, or otherwise unintelligible that its true substance, if any, is

well disguised.” Id. (citations omitted).


                                              3
                                  B. Plaintiff’s Complaint

       Plaintiff seeks to bring this action pursuant to Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. § 2000e et seq. (“Title VII”), alleging race discrimination.

See generally Compl. In the pre-printed form generated for use in Title VII actions,

plaintiff checks the boxes indicating that the conduct complained of in this action

involves (1) termination of employment; (2) unequal terms and conditions of

employment; and (3) hostile work environment. Id. at 2. Plaintiff alleges that he is an

African-American male who was employed as a “tire tech/service person[n]el” at

Service Tire Truck Center since July 2014. Id. at 7. He contends that he was “the top

worker,” and that he “did [his] job very well per [his] service manager[,] coworkers, and

customers.” Id.

       On July 5, 2017, plaintiff requested to speak with the branch manager Frank

Washburn. Compl. at 8. Plaintiff questioned whether Mr. Washburn had a problem

with him. Id. Mr. Washburn first stated that he did not, but then stated that he did hav e

a problem with plaintiff because plaintiff did not do any work. Id. Plaintiff responded

that he did “all of the work around here,” and that the other employees did not do

anything. Id. Mr. Washburn told plaintiff to worry about himself, and not to worry about

the other employees. Id. He then stated that he was demoting plaintiff and deducting

three dollars off of his pay. Id. Mr. Washburn told plaintiff that he was the boss and

could “do what [he] want[ed].” Id.

       On July 11, 2017, plaintiff asked Joe Fagan, the branch delivery driver, to call the

Target in Amsterdam, New York to see if they needed a pick-up. Compl. at 9. Mr.


                                              4
Fagan called the Target, and stated, “yo, nigger you got a pick-up[?]” twice. Id. Plaintiff

informed Mr. Washburn of Mr. Fagan’s behavior, and Mr. Washburn stated, “you know

he[’s] stupid.” Id. On July 17, 2017, plaintiff found a noose and a sheet of paper with

the word “nigger” in his work locker. Id. Plaintiff informed Mr. Washburn and service

manager Joe Bacon, and Mr. Washburn took pictures of plaintiff’s locker. Id.

       On July 19, 2017, plaintiff asked Mr. Washburn what was being done with regard

to the derogatory conduct, and Mr. Washburn stated that he would “make some phone

calls.” Compl. at 10. On December 8, 2017, a co-worker stated “that smells good.” Id.

When plaintiff asked what he meant, the co-worker said “fried chicken.” Id. The co-

worker then stated, in front of three customers, that he needed to get the fried chicken

smell “made into a fragrance so [he could] attract black women.” Id. The customers

and other staff in the store laughed, and plaintiff felt “disrespected.” Id. Plaintiff

informed Mr. Washburn, but nothing was done. Id. Plaintiff suggests that he was

terminated “due to events that [he] could no longer work for the company, and [their]

failure to do anything about it.” Id. at 4.

       Plaintiff requests monetary relief for lost wages in the amount of $80,000, as well

as an unspecified amount of compensatory damages for pain and suffering. Compl. at

5. Plaintiff also requests that the defendant company implement a policy to insure this

derogatory conduct does not happen again. Id.




                                              5
                                               C. Analysis3

                                         1. Race Discrimination

            Title VII prohibits “discriminat[ion] against any individual with respect to his

    compensation, terms, conditions, or privileges of employment, because of such

    individual’s race, color, religion, sex, or national origin.” 42 U.S.C.§ 2000e-2(a)(1). “At

    the pleading stage, plaintiff must allege the essential elements of an employment

    discrimination claim.” Berger v. NYS Office for People with Dev. Disabilities, No.

    6:16-CV-1277 (LEK/ATB), 2016 WL 11265988, at *3 (N.D.N.Y. Nov. 8, 2016) (citation

    omitted). “To establish a prima facie case of race discrimination, a plaintiff must prove

    that (1) [ ]he was within the protected class; (2) [ ]he was qualified for the position;

    (3) [ ]he was subject to an adverse employment action; and (4) the adverse action

    occurred under circumstances giving rise to an inference of discrimination.” Benedith v.

    Malverne Union Free Sch. Dist., 38 F. Supp. 3d 286, 317 (E.D.N.Y . 2014).

            Although plaintiff alleges that he was demoted and his salary reduced by three

    dollars, plaintiff fails to plausibly suggest that these actions occurred because of

    plaintiff’s race. See Fox. v. Albany Med. Cntr., No. 1:17-CV-0798 (TJM/DEP), 2017 WL

    4417751, at *3 (N.D.N.Y. Sept. 11, 2017) (“In this case, plaintiff's complaint is lacking in

    allegations plausibly linking the adverse actions complained of — including being sent

    home in the middle of a shift, being stripped of duties or demoted, and ultimately having

    her employment terminated — to either plaintiff's sex or race.”). In fact, the complaint



       3
          Any unpublished decisions cited within this Report-Recommendation and Order have been
provided to plaintiff pro se.

                                                      6
seems to suggest that the defendant company demoted plaintiff and deducted money

from his paycheck because, despite plaintiff’s allegations to the contrary, he “did not do

any work.” See Compl. at 8. Accordingly, it is recommended that plaintiff’s Title VII

race discrimination claim be dismissed without prejudice, and with opportunity to amend

to allege facts demonstrating that plaintiff’s demotion and deduction in pay were linked

to his race or color.



                               2. Hostile Work Environment

       “To assert a cognizable Title VII hostile work environment claim, a complaint

must allege facts plausibly suggesting that ‘the workplace is permeated with

discriminatory intimidation, ridicule, and insult, that is sufficiently severe or pervasive to

alter the conditions of the [plaintiff]'s employment and create an abusive environment.’”

Fox, 2017 WL 4417751, at *3 (quoting Gorzynski v. JetBlue Airways Corp., 596 F.3d

93, 102 (2d Cir. 2010)).

              Where . . . a co-worker, as opposed to a supervisor or
              manager, harasses the plaintiff, the “employer is directly liable
              for [the] employee's unlawful harassment if the employer was
              negligent with respect to the offensive behavior [,]” Vance v.
              Ball State Univ., 570 U.S. 421, 427 (2013), i.e., “if the
              employer failed to provide a reasonable avenue for complaint
              or failed to take appropriate remedial action” about harassment
              of which it knew, or in the exercise of reasonable care should
              have known. Summa v. Hofstra Univ., 708 F.3d 115, 124 (2d
              Cir. 2013) (quotations and citation omitted).

Haggod v. Rubin & Rothman, LLC, No. 14-CV-34L (SJF)(AKT), 2014 WL 6473527, at

*21 (E.D.N.Y. Nov. 17, 2014) (internal citation omitted). “Evidence that an employer did



                                               7
not monitor the workplace, failed to respond to complaints, failed to provide a system

for registering complaints, or effectively discouraged complaints from being filed would

be relevant.” Id. (internal quotation marks and citation omitted). Moreover, “‘[a]n

employee is constructively discharged when his employer, rather than discharging him

directly, intentionally creates a work atmosphere so intolerable that he is forced to quit

involuntarily.’” Petrosino v. Bell Atl., 385 F.3d 210, 229 (2d Cir. 2004) (quoting Terry v.

Ashcroft, 336 F.3d 128, 151-52 (2d Cir. 2003)).

       Insofar as plaintiff suggests that his coworkers’ alleged misconduct, and Mr.

Washburn’s failure to remedy that alleged misconduct, made his work environment so

intolerable that he was forced to quit, Compl. at 9-10, these allegations suffice at this

early stage, to set forth a cause of action for hostile work environment in violation of

Title VII. Accordingly, it is recommended that plaintiff’s hostile work environment claim

survive initial review. However, the undersigned makes no finding as to whether the

claim would survive a properly-supported motion to dismiss or motion for summary

judgment.



                  3. Unequal Terms and Conditions of Employment

       On his form complaint, plaintiff checked the box indicating that the defendant

company subjected him to “unequal terms and conditions of employment.” See Compl.

at 2. “To establish this claim, plaintiff must show that there were other similarly situated

employees, outside of the protected class, who engaged in conduct substantially similar

to that of plaintiff but received preferential treatment.” Vanhorne v. New York City


                                             8
     Transit Auth., 273 F. Supp. 2d 209, 216 (E.D.N.Y. 2003) (citation omitted). Plaintiff fails

     to set forth facts in his complaint suggesting that the defendant company subjected him

     to unequal terms and conditions of employment as he fails to demonstrate that there

     were other similarly situated employees, outside of his protected class, who engaged in

     similar conduct, but received preferential treatment. See id. 4 Accordingly, it is

     recommended that, to the extent that plaintiff has attempted to set forth an unequal

     terms and conditions of employment claim, this claim be dismissed without prejudice

     and with opportunity to amend to cure the defects noted herein.



                                                  III. Conclusion

             WHEREFORE, for the reasons stated herein, it is hereby,

             ORDERED, that plaintiff’s motion to proceed in forma pauperis (Dkt. No. 6) is

     GRANTED; and it is

             RECOMMENDED, that

                      (1) Plaintiff’s hostile work environment claim pursuant to Title VII proceed;

                      (2) Plaintiff’s racial discrimination claim pursuant to Title VII be

                      DISMISSED without prejudice and with opportunity to amend to allege

                      facts demonstrating that plaintiff’s demotion and deduction in pay were

                      due to his race or color;


        4
          “In order for employees to be ‘similarly situated’ for the purposes of establishing a plaintiff's
prima facie case, they ‘must have been subject to the same standards governing performance evaluation
and discipline, and must have engaged in conduct similar to the plaintiff's . . . .” Norville v. Staten Island
Univ. Hosp., 196 F.3d 89, 96 (2d Cir. 1999) (citing Mazzella v. RCA Global Communications, Inc., 642 F
.Supp. 1531, 1547 (S.D.N.Y.1986), aff'd, 814 F.2d 653 (2d Cir. 1987).

                                                            9
                     (3) Plaintiff’s claim alleging that he faced unequal terms and conditions of

                     employment due to his race pursuant to Title VII be DISMISSED without

                     prejudice and with opportunity to amend to adequately allege facts

                     demonstrating that there were other similarly situated employees outside

                     of plaintiff’s protected class who engaged in substantially similar conduct

                     and received preferential treatment; and it is further

             RECOMMENDED, that if the District Judge adopts this Report-Recommendation

    and Order, plaintiff be provided thirty days from the date of any order adopting this

    Report-Recommendation and Order to file an amended complaint,5 and should plaintiff

    decline to file an amended complaint within that time, defendant or their counsel be

    required to file a formal response to the surviving claims in the original complaint as

    provided for in the Federal Rules of Civil Procedure subsequent to service of process

    on the defendant; and it is

             ORDERED, that if plaintiff amends his complaint, the Clerk of the Court return

    the case to the magistrate judge for review of the amended complaint, and if plaintiff

    does not amend his complaint within the time-period set forth, the Clerk return the case

    to the magistrate judge for service of the original complaint; and it is further

             ORDERED, that the Clerk of the Court serve a copy of this



        5
           Any amended complaint must be a complete pleading and include all facts and claims not
otherwise dismissed by the Court without prejudice. If accepted by the Court for filing, the amended
complaint will supersede and replace the original complaint in its entirety; thus, the amended complaint
becomes the operative pleading and the original complaint will no longer be considered. See Dluhos v.
Floating & Abandoned Vessel, Known as New York, 162 F.3d 63, 68 (2d Cir. 1998) ("[I]t is well established
that an amended complaint ordinarily supersedes the original, and renders it of no legal effect.") (citing
Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir. 1994)).

                                                        10
     Report-Recommendation and Order on plaintiff in accordance with Local Rules.

             IT IS SO ORDERED.

     Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 72.1(c), the parties hav e fourteen

     days within which to file written objections to the foregoing report. Such objections shall

     be filed with the Clerk of the Court. FAILURE TO OBJECT TO THIS REPORT WITHIN

     FOURTEEN (14) DAYS WILL PRECLUDE APPELLATE REVIEW. Roldan v. Racette,

     984 F.2d 85, 89 (2d Cir. 1993) (citing Small v. Secretary of Health and Human Servs.,

     892 F.2d 15 (2d Cir. 1989)); 28 U.S.C. § 636(b)(1); F ED R. CIV. P. 6(a), 6(e), 72.6

             Dated: January 16, 2019
                   Albany, New York




        6
           If you are proceeding pro se and are served with this Order by mail, three additional days will be
added to the fourteen-day period, meaning that you have seventeen days from the date the Order was
mailed to you to serve and file objections. FED. R. CIV. P. 6(d). If the last day of that prescribed period
falls on a Saturday, Sunday, or legal holiday, then the deadline is extended until the end of the next day
that is not a Saturday, Sunday, or legal holiday. Id. § 6(a)(1)(C).

                                                          11
